DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. 	This action is in reply to the responsive to communication(s) filed on 06/15/2021.
3. 	Claims 1-20 are currently pending and are rejected for the reasons set forth below.

Information Disclosure Statement
4.        The Information Disclosure Statements (IDS) filed on 06/15/2021 and 10/01/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Objections
5.       Claim 15 is objected to because of the following informalities: Claim 15 (Line 1) needs the word “A” before the recited limitation “memory.”  The Examiner suggests that Claim 15 (Line 1) should recite, “A memory.”  Appropriate correction is requested.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

7. 	Claims 1-20 of the instant application are rejected on the ground of nonstatutory anticipated-type double patenting as being unpatentable over claims 1-20 of Patent No. 11,055,717. 
Although claims 1-20 of the instant application and claims 1-20 of Patent No. 11,055,717 are not identical, they are not patentably distinct from each other because claims 1-20 of instant application are anticipated by claims 1-20 of Patent No. 11,055,717.
	Claims 1-20 of the instant application and claims 1-20 of Patent No. 11,055,717 recite a non-transitory computer-readable medium, a computer-implemented method, and a computer system of threshold tuning to determine one or more proper threshold values for each scenario and segment. 
For instance, independent claims 1, 9, and 17 of Patent No. 11,055,717 is a narrower version of independent claims 1, 8, and 15 of the instant application with additional claim limitations of “select, by at least the processor, a set of sampled events from a set of historic events previously divided by an alerting engine into a set of below-the-line events and a set of above-the-line events separated by a threshold line indicating that an event is suspicious, wherein the threshold line is defined at least in part by one or more threshold values; label, by at least the processor, each event in the set of sampled events as either suspicious or not suspicious; build, by at least the processor, based at least in part on the set of sampled events, a machine learning model to calculate for a given event a probability that the given event is suspicious; validate, by at least the processor, that the machine learning model is calibrated.” Therefore, independent claims 1, 9, and 17 of Patent No. 11,055,717 is in essence a “species” of the generic invention of the instant application independent claim 2. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Relevant Prior Art
8. 	The prior art made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained below.
9.	The best prior art of record, Zoldi et al. (U.S. Pub. No. 2017/0270534), hereinafter, “Zoldi” and Lee et al. (U.S. Pub. No. 2011/0055072), hereinafter, “Lee”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of " determine, by at least the processor, that the alerting engine should be tuned based on differences between probability values predicted for the events in the set of historic events by the trained machine learning model and the above- or below-the-line labels applied to the events in the set of historic events; 15generate, by at least the processor, a tuned threshold value for the threshold line based at least in part on the probability values predicted by the machine learning model; and tune, by at least the processor, the alerting engine by replacing a threshold value with the tuned threshold value to adjust the 20threshold line to more accurately label subsequent events as not suspicious."

Conclusion
10.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
11.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/LIZ P NGUYEN/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696